UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7630



MICHAEL SIMPSON,

                                           Petitioner - Appellant,

          versus

CHARLES J. CEPAK, Warden; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Cameron McGowan Currie, District
Judge. (CA-94-1776-3-22BC)


Submitted:   January 18, 1996              Decided:   March 7, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Michael Simpson, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

relief on his 28 U.S.C. § 2254 (1988) petition, and his Fed. R.

Civ. P. 59(e) motion. We have reviewed the record and the district

court's opinions and find no reversible error. Accordingly, we deny

a certificate of probable cause to appeal and dismiss the appeal on
the reasoning of the district court. Simpson v. Cepak, No. CA-94-
1776-3-22BC (D.S.C. Aug. 14, 1995; Sept. 13, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                         DISMISSED




                                2